                     Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 1 of 29



Pro Se 1 (Rev. 12/16) Complaint for a Civil c;i~,



                                          UNITED STATES DISTRICT COURT
                                                                          for the
                                                                                                                         LllSTi\ T OF UD\H

                                                                District of Utah
                                                                                                                           DEi'L~ECElv:eo CLERK
                                                                    Civil Division

                                                                                                                                        FEB 2 5 2019
                                                                            )       Case No.
                             Jay Brodsky
                                                                            )                      (to be filled in by the Clerk's   ~li) DISTRICT COURT
                                                                            )
                              P laintiff(s)                                 )
(Write the fit!/ name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
                                                                            )       Jury Trial: (check one)    0    Yes 0No
please write "see attached" in the space and attach an additional           )
page with the full list of names.)                                          )
                                    -v-                                     )          Case: 2:19-cv-00127
                  Teleperformance USA, Inc.                                 )          Assigned To : Parrish, Jill N.
            Alliance One Receivables Mgmt. Inc.                             )          Assign. Date : 2/25/2019
                      Timothy J. Casey                                      )          Description: Brodsky v.
                          Carol Ezel                                        )
                             Defendant(s)                                              Teleperformance USA et al
(Write the full name ofeach defendant who is being sued If the
                                                                            )
nan1es ofall the defendants cannot fit in the space above, please           )
write "see attached" in the space and attach an additional page             )
with the full list ofnames.)



                                                    COMPLAINT FOR A CIVIL CASE

I.         The Parties to This Com1llaint
           A.         The Plaintiff(s)

                      Provide the infonnation below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                                  Name                                  Jay Brodsky
                                  Street Address                        240 East Shore Road, #444
                                  City and County                       Great Neck             Nassau County
                                  State and Zip Code                    New York               11023
                                  Telephone Number                      973-568-1666
                                  E-mail Address                        demcointerexport@yahoo.com


           B.          The Defendant(s)

                      Provide the infommtion below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. For an individual defendant,
                      include the person's job or title (iflcnown). Attach additional pages if needed.


                                                                                                                                           Page 1 of 5
                     Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 2 of 29



Pro Se 1 (Rev. 12/16) Complaint for a Civil Cai.


                      Defendant No. 1
                                 Name                        Teleperformance USA, Inc.
                                 Job or Title (if known)
                                 Street Address              1991 S. 4650 W
                                 City and County             Salt Lake City         Salt Lake County
                                 State and Zip Code          Utah                   84104
                                 Telephone Nmnber            801-257-5811
                                 E-mail Address (if!mown)    teleperformance. com


                      Defendant No. 2
                                 Name                        Alliance One, Inc.
                                 Job or Title (if/mown)
                                  Street Address             1160 Centre Pointe Drive, Suite 202
                                  City and County            Mendota Heights          Dakota County
                                  State and Zip Code         Minnesota            55120
                                  Telephone Number           (800) 858-4472
                                  E-mail Address (if/mown)   allianceoneinc.com


                      Defendant No. 3
                                  Name                       Carol Ezel
                                  Job or Title (if !mown)    Corporate Officer
                                  Street Address             1160 Centre Pointe Drive Suite 202
                                  City and County            Mendota Heights          Dakota County
                                  State and Zip Code         Minnesota            55120
                                  Telephone Number           (800) 858-4472
                                  E-mail Address (if/mown)   allianceoneinc.com


                       Defendant No. 4
                                  Name                       Timothy J. Casey
                                  Job or Title (if/mown)     CEO
                                  Street Address             1160 Centre Pointe Drive, Suite 202
                                  City and County            Mendota Heights          Dakota County
                                  State and Zip Code         Minnesota            55120
                                  Telephone Number           (800) 858-4472
                                  E-mail Address (if/mown)   allianceoneinc.com



                                                                                                       Page 2 of 5
                     Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 3 of 29


                                              1

Pro Se l (Rev. 12/16) Complaint for a Civil Cas,


II.        Basis for Jurisdiction

           Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be·
           heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
           parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
           is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
           another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
           diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

           What is the basis for federal court jurisdiction? (check all that apply)
                  0Federal question                                 0   Diversity of citizenship


           Fill out the paragraphs in this section that apply to this case.

           A.         If the Basis for Jurisdiction Is a Federal Question

                      List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                      are at issue in this case.




           B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                      1.         The Plaintiff(s)

                                 a.         If the plaintiff is an individual
                                            The plaintiff, (name) Jay Brodsky
                                                                    ~~~~~~~~~~~~~~~~-
                                                                                                                , is a citizen of the
                                            State of (name) New York


                                 b.         If the plaintiff is a corporation
                                            The plaintiff, (name)                                               , is incorporated
                                                                    ~~~~~~~~~~~~~~~~-




                                            under the laws of the State of (name)
                                            and has its principal place of business in the State of (name)



                                 (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                 same information for each additional plaintiff.)

                      2.         The Defendant(s)

                                 a.         If the defendant is an individual
                                            The defendant, (name)                                                , is a citizen of
                                                                        ~~~~~~~~~~~~~~~-




                                            the State of (name)                                               0 r is a citizen of
                                            (foreign nation)


                                                                                                                             Page 3 of 5
                     Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 4 of 29


                                              I
                                              I
Pro Se 1 (Rev. 12/16) Complaint for a Civil Ca~




                                b.          If the defendant is a corporation
                                            The defendant, (name) Teleperformance USA, Inc.                    , is incorporated under
                                            the laws of the State of (name)                                              , and has 'its
                                            principal place of business in the State of (name)      Utah
                                                                                                 ~~~~~~~~~~~~~~




                                            Or is incorporated under the laws of (foreign nation)     France
                                                                                                      ~~~~~~~~~~~~~




                                            and has its principal place of business in (name)       Utah
                                                                                                 ~~~~~~~~~~~~~~




                                 (If more than one defendant is named in the complaint, attach an additional page providing the
                                 same information for each additional defendant.)

                      3.         The Amount in Controversy

                                 The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                 stake-is more than $75,000, not counting interest and costs of court, because (explain):
                                  $75,001.00




III.       Statement of Claim

           Write a short ru1d plain statement of the claim. Do not make legal arguments. State as briefly as possible the
           facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
           involved and what each defendru1t did that caused the plaintiff harm or violated the plaintiff's rights, including
           the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
           write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          See attached addendum




IV.        Relief

           State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
           arguments. Include any basis for claiming tl1at the wrongs alleged are continuing at the present time. Include
           the amom1ts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
           punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
           punitive money damages.

           see attached addendum




                                                                                                                               Page 4of 5
                    Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 5 of 29



Pro Se 1 (Rev. 12/16) Complaint for a Civil Cas,




V.         Certification and Closing

           Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
           and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
           nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
           evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
           opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
           requirements of Rule 11.

           A.         For Paiiies Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.


                      Date of signing:             F~


                      Signature of     Plaint~--------~.--.--. . .-------~-----~-.-_
                                                                             ------~=s
                      Printed Name of Plaintiff         :tr===B=ro=d=s=k=y====-=------====. =/===============================
                                                                                            .
           B.         For Attorneys

                      Date of signing:


                      Signature of Attorney
                      P1inted Name of Attorney
                      Bar Number
                      Name of Law Firm
                      Street Address
                      State and Zip Code
                      Telephone Number
                      E-mail Address




                                                                                                                          Page 5 of 5
           Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 6 of 29
Case No.                         Brodsky v. Alliance One                           Page 1 of 24


Jay Brodsky
240 East Shore Road, #444
Great Neck, NY 11023
Telephone: (973) 568-1666
E-mail: demcointerexport@yahoo.com
Plaintiff ProSe on Behalf of Himself                          Case No. - - - - - -

                       UNITED STATE DISTRICT COURT
                            DISTRICT OF UTAH

                               SUMMONS & COMPLAINT
THE MATTER OF:
JAY BRODSKY                                                                    •
PLAINTIFF                                                                      •
                                                           -against-
                                                                               •
                                                                               •
                                                                               •
                                                                               •
                                                                               •
                                                                               •
                                                                               •
                                                                               •
TELEPERFORMANCE USA GROUP                                                      •
ALLIANCE ONE RECEIVABLES MANAGEMENT, INC.                                      •
                                                                               •
DBA ALLIANCE ONE                                                               •
TIMOTHY J. CASEY-PRESIDENT/CEO                                                 •
                                                                               •
CAROL EZELL-OWNER                                                              •
DEFENDANT'S                                                                    •


                          Issues Before the Court.Amongst others:
               Violation of the Telephone Consumer Protection Act 1991(TCPA)
                                  47 U.S.C.A. § 227 et seq.
                  Sections 5(a), 5(m)(l)(A), 13(b), and 16(a) of the FTC Act
                           15 U.S.C. §§ 45(a), 45(m)(l)(A), 53(b)
     Section 6 of the Telemarketing and Consumer Fraud and Abuse Prevention Act (the
                                    "Telemarketing Act")
                                      15 U.S.C. § 6105
                        Section 5(a) of the FTC Act, 15 U.S.C. § 45(a)
            FTC Telemarketing Sales Rule ("TSR"), as amended, 16 C.F.R. Part 310



February 15, 2019                 Summons & Complaint            Violation of 4 7 USCA § 227
           Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 7 of 29
Case No.                       Brodsky v. Alliance One                   Page 2 of 24


                                INTRODUCTION
1.   On this 15th day of February, 2019, Jay Brodsky (PLAINTIFF) resides at

     240 East Shore Road, Apartment 444, Great Neck, New York 11023 duly

      deposes that the facts as stated herein are true to the best of his knowledge.

                         VENUE AND JURISTICTION:

2.   Venue is appropriate under 28 U.S.C.A. § 1332 because, amongst other

      things: the Plaintiff, Jay Brodsky is permanently domiciled in New York

      State, County of Nassau; TELEPERFORMANCE U.S.A., Inc., a/k/a

      TPUSA, Inc., known hereafter as, "TELEPERFORMANCE;" owns and

      operates an account receivables management company known as,

      "ALLIANCE ONE." TIMOTHY J. CASEY-President/CEO and CAROL

      EZEL, are corporate officers of, ALLIANCE ONE and are known hereafter

      as, "DOES 1through5. TELEPERFORMANCE U.S.A., INC., and

      ALLIANCE ONE, direct their activities to residents of New York State,

      County of Nassau and to others similarly situated throughout the United

      States, from the TELEPERFORMANCE headquarters located at, 1991 S

      4650 W, Salt Lake City, UT 84104; "ALLIANCE ONE," a Delaware

      corporation number [112324], registered agent, "CT Corporation System,



February 15, 2019              Summons & Complaint         Violation of 47 USCA § 227
           Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 8 of 29
Case No.                      Brodsky v. Alliance One                   Page 3 of 24


     Inc.," with offices at, 1160 Centre Pointe Drive, Suitt; L02, Mendota Heights,

     MN 55120.

3.   The United States District Court for the District of Utah, has jurisdiction

     over the parties because, "TELEPERFORMANCE" and "DOES 1 through

     5," conduct a major part of their national operations from the above

      enumerated Utah offices, with an advertising budget not exceeded in other

     jurisdictions throughout the United States.

4.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because the

      wrongful conduct giving rise to this case occurred in, was directed to, and/or

      originated from the District of Utah.

5.   The Plaintiff brings this putative action against the Defendants to secure

      redress for their violations of the, Telephone Consumer Protection Act, 47

      U.S.C. § 227 ("TCPA").

6.    The Plaintiff is one of many phone call recipients, believed to number in the

      thousands, who received illegal telemarketing calls of an unknown nature.

7.    The Plaintiff brings this action to enforce the consumer privacy provisions

      of the TCPA and achieve redress and compensation for himself as an

      individual consumer. In a case such as this, where individual damages are set


February 15, 2019              Summons & Complaint        Violation of 4 7 USCA § 227
           Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 9 of 29
Case No.                        Brodsky v. Alliance One                        Page 4 of 24
                        (                                     (
      by statute at $500--:i>l ,500 per violation, the inclusi011 ,__,f punitive damages

      are best if not the only means of obtaining redress for the type of wide-scale,

      illegal telemarketing practices at issue, and is consistent with the private

      right of action afforded to the Plaintiff.

8.    In this case however, the Defendants routinely used an, "Automatic

      Telephone Dialing System" (ATDS), that was directed towards the Plaintiff

      on numerous occasions by its agents who had intentionally dialed his

      cellphone number.

9.    TIMOTHY J. CASEY and CAROLEZEL, as officers of, "ALLIANCE

      ONE," are personally liable for the acts alleged in this Complaint pursuant to

      47 U.S.C. § 217 of the Telephone Consumer Protection Act, which states;

                    The act, omission, or failure of any officer, agent,

              or other person acting for or employed by any common

              carrier or user, acting within the scope of his

              employment, shall in every case be also deemed to be the

              act, omission, or failure of such carrier or user as well as

              of that person, 47 U.S.C. § 217 (emphasis added).




February 15, 2019                Summons & Complaint              Violation of 47 USCA § 227
       Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 10 of 29
Case No.                     Brodsky v. Alliance One                  Page 5 of 24


                                THE PARTIES

      PLAINTIFF:

10.   JAY BRODSKY, 240 East Shore Road, Apt. 444, Great Neck, New York

      11023;

      DEFENDANTS:

11.   ALLIANCE ONE RECEIVABLE MANAGEMENT, INC. d/b/a,

      ALLIANCE ONE, a Delaware Corporation, number [112324], registered

      agent, "CT Corporation System, Inc.," with offices at, 1160 Centre Pointe

      Drive, Suite 202, Mendota Heights, MN 55120; conducting daily business

      operations from, 1160 Centre Pointe Drive, Suite 202, Mendota Heights,

      MN 55120;

12.   TELEPERFORMANCE GROUP USA, INC., parent company of,

      ALLIANCE ONE, conducting its daily operations from their headquarters

      located at, 1991 S 4650 W, Salt Lake City, UT 84104; subsidiary of

      TELEPERFORMANCE S.E., 21125 rue Balzac, Paris, 75008, France;

13.   CAROL EZEL, owner of ALLIANCE ONE, 1160 Centre Pointe Drive,

      Suite 202, Mendota Heights, MN 55120;




February 15, 2019             Summons & Complaint       Violation of 4 7 USCA § 227
        Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 11 of 29
Case No.                      Brodsky v. Alliance One                   Page 6 of 24


14.   TIMOTHY J.    CA~.bY,   President/CEO, of ALLIANLD ONE, 1160 Centre

      Pointe Drive, Suite 202, Mendota Heights, MN 55120;

15.   At all times material to this complaint, "DOES 1 through 5," are known

      to have controlled in fact, and are Corporate officers of, "ALLIANCE

      ONE," and personally directed the telemarketing practices at issue.

16.   At all times material to this complaint the, "DEFENDANTS," conducted

      their daily business operations from Salt Lake City, Utah, and Mendota

      Heights, MN using the same equipment and same employees, and held

      themselves out to the public under the business name, "ALLIANCE ONE,"

      whose parent company is, "TELEPERFORMANCE U.S.A."

                        JURISDICTION AND VENUE

17.   The Court has Federal questionjurisdiction over the TCPA claims. Mims v.

      Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

18.   The venue is proper because one or more of the Defendants conduct

      business from their offices at, Salt Lake City, Utah, and because ALLIANCE

      ONE, is a registered, Delaware Corporation number, [14605-112], having a

      registered office located at, 361 San Francisco Street, 4th Floor, San Juan,




February 15, 2019              Summons & Complaint        Violation of 47 USCA § 227
       Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 12 of 29
Case No.                      Brodsky v. Alliance One                   Page 7 of 24


      PR 00901, thereby satisfying this Court's jurisdictiuual requirements

      pursuant to 28 U.S.C.A. § 1332.

           THE TELEPHONE CONSUMER PROTECTION ACT

19.   In 1991, Congress enacted the, "TCPA" to regulate the explosive growth of

      the telemarketing industry which today is believed to have put forth nearly,

      SIXTY BILLION (60,000,000,000) illegal telemarketing and debt collection

      calls (according to [F]TC statistics) to consumers over the past few years.

      That number however is expected to grow exponentially if more isn't done

      to stop the offenders from continuing to make these calls. In so doing,

      Congress recognized that "unrestricted telemarketing calls ... can be an

      intrusive invasion of privacy with 5-10% of those illegal calls resulting in

      recipients of these calls being defrauded out of, Thousands of Dollars each

      thereby making these calls costly and dangerous to the well being of mostly

      senior citizens who are more vulnerable to these types of calls than other

      sectors of the population. The, "Telephone Consumer Protection Act of

      1991," Pub. L. No. 102-243, 105 Stat. 2394 (1991), codified at 47 U.S.C. §

      227 (TCPA). The TCPA amended Title II of the Communications Act of

      1934, 47 U.S.C. § 201 et seq.


February 15, 2019              Summons & Complaint        Violation of 47 USCA § 227
        Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 13 of 29
Case No.                        Brodsky v. Alliance One                       Page 8 of 24


20.   The TCPA's most severe restrictions address telemab..ding calls put forth to

      residential and cellular telephone lines. In enacting the statute, Congress

      stated that banning these calls is "the only effective means of protecting

      telephone consumers from this nuisance and privacy invasion." Id. § 2(10)

      and (12); see also Mims, 132 S. Ct. at 745.

21.   Accordingly, the TCPA prohibits individuals and companies from initiating

      telemarketing calls to residential telephone lines and cellphones using a

      prerecorded voice messaging or by implementing use of an, "Automatic

      Telephone Dialing System," commonly referred to as, "ATDS," to call and

      deliver messages without the prior express consent of the called party

      pursuant to, 47 U.S.C. § 227(b).


      By TRACEY KAPLAN I tkaplan@bayareanewsgroup.com I Bay Area News Group
      PUBLISHED: July 8, 2018 at 9:00 am I UPDATED: July 10, 2018 at 5:25 am

      They boldly prey on the elderly and other vulnerable groups like immigrants and
      small businesses by impersonating a variety of agencies, from the IRS to
      student-loan collectors. In the latest shakedown, immigrants in New York City
      reported being swindled out of millions of dollars by Mandarin-speaking
      scammers pretending to be from the Chinese consulate and demanding money
      to protect victims' U.S. legal status.

22.   For autodialed telemarketing calls made to cellular cellphones and landlines

      prior to October 16, 2013, the telemarketer must show they had a




February 15, 2019                Summons & Complaint           Violation of 47 USCA § 227
        Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 14 of 29
Case No.                       Brodsky v. Alliance One                   Page 9 of 24


      consumer's prior expressed written consent to call Vlei pre-recorded or

      autodialed messages.

23.   For autodialed telemarketing calls directed towards consumers cellular

      telephones and landlines on or after October 16, 2013, the telemarketer must

      show they had prior expressed written consent (a) bearing the signature of

      the person who is being dialed and thereby providing consent; (b) written

      consent must specify the telephone number to which the person consenting

      is to be called; (c) it must show clearly that it authorizes the company to call

      the person being dialed using an autodialer or prerecorded message for

      telemarketing purposes; and (d) providing consent is not contingent on

      purchasing goods or services. See In re Rules & Regs.

      IMPLEMENTING THE TCPA, 27 FCC Red 1830, 1844 ~ 33 (2012).

24.   For calls dialed on or after October 16, 2013, having an established business

      relationship exemption is no longer applicable.

25.   On May 9, 2013, the [F]CC released a Declaratory Ruling holding that a,

      Corporation, or other entity that contracts out its telephone marketing or

      telephone collections, "May be held vicariously liable under federal




February 15, 2019              Summons & Complaint         Violation of 47 USCA § 227
       Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 15 of 29
Case No.                       Brodsky v. Alliance One                      Page 10 of 24
                                                             I
                                                            r
      common law principles of agency for violations of ... section 227(b) ...

      that are committed by third-party telemarketers or debt collectors."

26.   More specifically, the [F]CC, 2013 Ruling held that, even in the absence of

      evidence of a formal contractual relationship between a business and

      the telemarketer, the business is liable for telemarketing calls if the

      telemarketer "has apparent (if not actual) authority" to make the calls on

      behalf of the business. [F]CC, 2013 Ruling, 28 [F]CC Red at 6586 ~ 34.

27.   The [F]CC has rejected a narrow view of TCPA liability, including the

      assertion that engendering business liability requires a finding offormal

      agency and immediate direction and control over the third-party who placed

      the telemarketing call on their behalf.

28.   Under the TCPA, a seller of a product or service may vicariously be liable

      for a third-party telemarketer's violations of, Section 227(b), even if the

      seller did not physically dial the illegal call, and even if the seller did not

      directly control the actions of the telemarketer who did.

29.   A business is liable under, Section 227(b) when it has authorized a

      telemarketer to market its goods or services or collect a debt on their behalf.




February 15, 2019               Summons & Complaint             Violation of 47 USCA § 227
        Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 16 of 29
Case No.                       Brodsky v. Alliance One                     Page 11 of 24
                      (
30.   Additionally, a busmess may vicariously be liable fo1    <l   Section 227(b)

      violation under principles of apparent authority and ratification.



      In re Joint Petition Filed by DISH Network, LLC et al.for Declaratory Ruling
      Concerning the TCPA Rules, CG Docket No.11-50, 28 FCC Red 6574, 6574 f 1
      (2013) ("FCC 2013 Ruling").



31.   The [F]CC 2013 Ruling further clarifies the circumstances under which a

      telemarketer has apparent authority:

            Apparent authority may be supported by evidence when a
            business allows an outside sales entity to access
            information and systems that normally would be held
            within the businesses exclusive control, including: access
            to detailed information regarding the nature and pricing
            of the businesses products and services or to the
            businesses customer information. The ability by which an
            outside telemarketer can access consumer information
            from a businesses sales or customer systems, as well as
            having the authority to implement the use of a businesses
            trade name, trademark and service mark may also be
            relevant. It may also be persuasive if the business
            approves, writes or reviews the outside entity's
            telemarketing or collection scripts. Finally, a business
            would be responsible under the TCPA for the
            unauthorized conduct of a third-party telemarketer that is
            otherwise authorized to telemarket on the businesses


February 15, 2019              Summons & Complaint         Violation of 47 USCA § 227
       Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 17 of 29
Case No.                       Brodsky v. Alliance One                      Page 12 of 24
                       !                                   (
                       1.                                  \


            behalf if the business knew (or reasonably shuu1d have
            known) that the telemarketer was violating the TCPA on
            the businesses behalf and the business failed to take
            effective steps within its power to force the telemarketer
            to cease from implementing their illegal conduct.



32.   The [F]CC, 2013 Ruling, further held that, even in the absence of evidence

      of a formal contractual relationship between a business and a telemarketer,

      the business is liable for telemarketing calls if the telemarketer "has apparent

      (if not actual) authority" to make the calls.

33.   "DOES 1 through 5," are personally Jjable for the acts alleged in this

      Complaint pursuant to 47 U.S.C. § 217 of the Telephone Consumer

      Protection Act, which reads, inter alia:

                    "The act, omission, or failure of any officer, agent,
            or other person acting for or employed by any common

            carrier or user, acting within the scope of his
            employment, shall in every case be also deemed to be the

            act, omission, or failure of such carrier or user as well as
            of that person." 47 U.S.C. § 217 (emphasis added).




February 15, 2019              Summons & Complaint             Violation of 47 USCA § 227
        Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 18 of 29
Case No.                      Brodsky v. Alliance One                  Page 13 of 24


                             FACTS & STANDING
                    The Illegal Telemarketing Campaign at Issue


34.   At all times relevant to this Complaint, DOES 1 through 5, authorized,

      "ALLIANCE ONE," to call prospective customers on their behalf and by

      specifically using their trade names.

35.   The trademarks and trade-names of the DEFENDANTS are widely known

      due to an extravagant internet and telemarketing campaign.

36.   "THE DEFENDANTS," contacted the plaintiff via telephone on numerous

      occasions over the last year in an attempt to collect an unknown debt

      originating from an unknown source. The Plaintiff stated emphatically on

      each and every occasion that the phone numbers, ALLIANCE ONE had

      dialed, (973) 568-1666 or (973) 568-3424 (phone numbers that have

      belonged to the Plaintiff for more than ten (10) years) are not associated

      with the, John or Jane Doe's, ALLIANCE ONE was attempting to collect a

      debt from.

37.   During those numerous phone calls "THE DEFENDANTS" or agent's

      purporting to represent the interests of, "ALLIANCE ONE," had been

      informed that the Plaintiff is not the person they are looking for? However,



February 15, 2019              Summons & Complaint        Violation of 47 USCA § 227
        Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 19 of 29
Case No.                       Brodsky v. Alliance One                  Page 14 of 24
                       I
      those efforts by the Plaintiff to stop THE DEFENDA1'l fS from calling him

      repeatedly fell on deaf ears.

38.   The caller ID associated with the ALLIANCE ONE, amongst others was,

      800-685-5492. On each occasion the agent calling the Plaintiff was

      informed that the John or Jane Doe they were attempting to contact is not

      associated with the telephone number they had dialed. When the Plaintiff

      contacted ALLIANCE ONE to address the issue, he demanded to have his

      name and number removed from the ALLIANCE ONE call list?

      Surprisingly, he was then informed that the process he needed to follow was

      to wait for the next erroneous call to be received, in order to speak directly

      to an agent about removing his name and number from ALLIANCE ONE's

      call list. He followed the instructions but the calls continued to occur.

39.   "The DEFENDANTS," apparently gain access to names and private

      information of perspective call recipients from unknown third parties, in

      order to tailor their telemarketing efforts to the consumers being called.

40.   At all times relevant to this lawsuit, the DEFENDANTS, had the ability to

      supervise, monitor, and control the conduct of their agents, but instead




February 15, 2019              Summons & Complaint          Violation of 47 USCA § 227
        Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 20 of 29
Case No.                      Brodsky v. Alliance One                    Page 15 of 24


      consciously turned a "blind eye" to their illegal connu~t, while

      simultaneously accepting the benefits of those illegal acts.

41.   At all times relevant to this lawsuit, the DEFENDANTS had the authority to

      issue a "CEASE & DESIST," order to its agents and subsidiaries thereby

      revoking their ability to harass the Plaintiff using, the DEFENDANTS

      widely recognized name.

42.   At all times relevant to this lawsuit, all of the DEFENDANTS had the

      authority to issue a "CEASE & DESIST," order to its agents thereby

      revoking their authority to harass the Plaintiff on, "ALLIANCE ONE's"

      behalf.

43.   At no time did any of the DEFENDANTS issue such a "CEASE &

      DESIST," order to their agents or subsidiaries.

44.   At all times relevant to this lawsuit, the DEFENDANTS allowed their

      appointed agents and subsidiaries to telemarket using trade names and

      trademarks belonging to, "ALLIANCE ONE," when calling the Plaintiff.

45.   By allowing, "The DEFENDANTS," their telemarketers and their

      subsidiaries to tele-market, using the, "ALLIANCE ONE," trade name, and

      by allowing, telemarketers to use their trademarks, the DEFENDANTS


February 15, 2019              Summons & Complaint         Violation of 4 7 USCA § 227
          Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 21 of 29
Case No.                        Brodsky v. Alliance One                   Page 16 of 24


       purposely led consumers to believe that their agents ru.1d subsidiaries had the

       authority to act on the "ALLIANCE ONE's," behalf.

46.    "ALLIANCE ONE," and their subsidiaries, even provided their agents

        permission to invoke, "THE DEFENDANTS," website thereby, affirming to

        perspective call recipients and to the public that, "ALLIANCE ONE" and

        their agents were, in fact, legitimately associated with the telemarketers,

        thereby implying they are, "[P]artners."

      THE MASSIVE SCOPE OF ILLEGAL TELEMARKETING AT ISSUE

47.    The scope of the illegal telemarketing practices at issue in this case are

        confirmed by records contained with the Federal Trade Commission's

        Do Not Call Registry Database and by past class action litigations

        addressing these same issues:

       .lay Brodsky registration information FTC Do-Not-Call Directory:

        (a)   Thank you for registering your phone number with the National

        Do Not Call Registry. You successfully registered your phone number

        ending in 3424 on October 08,2017. Most telemarketers will be

        required to stop calling you 31 days from your registration date.




February 15, 2019                Summons & Complaint         Violation of 47 USCA § 227
        Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 22 of 29
Case No.                        Brodsky v. Alliance One               Page 17 of 24


      (b)    Thank you for registering your phone number Yvtth the National

      Do Not Call Registry. You successfully registered your phone number

      ending in 1666 on October 08, 2017. Most telemarketers will be

      required to stop calling you 31 days from your registration date.

48.   The Plaintiff provided [NOJ "Prior Express Consent" to receive autodialed

      and/or Pre-Recorded telemarketing calls to collect an erroneous debt

      allegedly associated with a still unknown third party.

49.   The scope of, "THE DEFENDANTS," illegal telemarketing campaign at

      issue has also been evidenced by records of consumer complaints obtained

      in response to Freedom of Information Act requests. Past cases include:

      (a) Christina M. Adams, et al. V. AllianceOne Receivables Management,

      Inc., Case No. 8-cv-0248 JAH WVG, U.S. District Court, Southern

      District of California;

      (b) Capital One Telephone Consumer Protection Act Litigation, Case

      No. 1:12-cv-10064, in the U.S. District Court for the Northern District of

      Illinois;




February 15, 2019               Summons & Complaint       Violation of 47 USCA § 227
       Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 23 of 29
Case No.                      Brodsky v. Alliance One                 Page 18 of 24
                      {                                  (
      (c),Jesse Rodriguez v. AllianceOne Receivables M~utagement Inc., Case

      No. 2:15-cv-01224-RAJ, in the U.S. District Court for the Western District

      of Washington at Seattle.

50.   Better Business Bureau complaints about Alliance One:

      (a) 12/05/2018: First I received mail from Alliance One in which it stated I
      owed 307.14. I was making monthly payments to another place and didn't
      realize that the other company Client Services Inc sold it over to them.
      Second, I am getting repeated harassing phone calls from this company.

      (b) 09/29/2017: Alliance one has been contacting me by phone and mail
      day and night and harassing me. I have told them to stop but they continue to
      harass me by phone as late as lOpm and as early as 7am. I know they are
      violating the law and want them to stop. I have been told that if i do not pay
      them they will come to my residence and collect my belongings. Also they
      claim they will cancel my driver's license and ruin my credit. They are using
      illegal collection methods and they should be fined. Cease and desist.



51.   In June of 2016, the United States District Court for the Northern District of

      West Virginia under the "TCPA" denied a motion to dismiss filed by "Got

      Warranty Inc." as well as co-defendants N.C.W.C. and Palmer

      Administrative Services. The defendants filed a motion to dismiss the

      "TCPA" class action on the ground that the plaintiff's did not suffer concrete

      harm by receiving telephone calls from the defendants who implemented the

      use of an "Automatic Telephone Dialing System" (ATDS) to the plaintiffs


February 15, 2019             Summons & Complaint         Violation of 47 USCA § 227
        Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 24 of 29
Case No.                      Brodsky v. Alliance One                  Page 19 of 24
                                                          (
      cellular telephones. The court relied on Spokeo v. Rouoins, found to the

      contrary, expressly holding that, "unwanted phone calls cause concrete

      harm". The court also found "intangible harm" caused by telephone calls

      that violate "TCPA," such as "invasion of privacy," wasting a consumers

      time or causing risk of injury due to interruption of concentration while

      driving. In addition the drainage of a cellphone battery and the cost for

      electricity to charge the battery is concrete material harm. Therefore, a

      claim of this magnitude deserves to be heard in court.

52.   A formal request to the Federal Trade Commission has been put forth by the

      Plaintiff for telephone records and complaint records pertaining to present

      and past inquiries by consumers against, "ALLIANCE ONE," for

      the violation of "TCPA".

                    THE LEGAL BASIS OF THE CLAIMS

53.   The Plaintiff's claim arises pursuant to the provisions of the TCPA, a

      Federal Statute enacted to prohibit unreasonable invasions of privacy via

      certain telemarketing practices.

54.   There are questions of law and fact common to Plaintiff's, including but not

      limited to the fallowing:


February 15, 2019                 Summons & Complaint     Violation of 47 USCA § 227
       Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 25 of 29
Case No.                       Brodsky v. Alliance One                   Page 20 of 24


            (a.)    Whether the DEFENDANTS violated tuc TCPA

            by engaging in the act of promulgating unsolicited
            prerecorded or autodialed telemarketing/debt collection

            calls to residential and cell telephone lines?
            (b.)    Whether "THE DEFENDANTS" and their

            associates illegally collect debts from consumers

            throughout the United States for third party vendors who

            employed the "ALLIANCE ONE," to do so?

            (c.)    Whether the aforementioned unsolicitedATDS

            debt collection phone calls autodialed by the agents of,

            "THE DEFENDANTS," were made on behalf of,

            "ALLIANCE ONE?"

            (d.)    Whether the Plaintiff is entitled to statutory and

            punitive damages as a result of the Defendants' illegal

            actions?

            (e.)    Whether an agency relationship existed between,

            "ALLIANCE ONE" and the "DOES 1 through 5?"




February 15, 2019              Summons & Complaint           Violation of 47 USCA § 227
        Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 26 of 29
Case No.                         Brodsky v. Alliance One                     Page 21 of 24

                                                             i

             (f.)    Whether the "ALLIANCE ONE," Defeudants had

              the ability to control the collection practices of their

             agents and subsidiaries?

              (g.) Whether the, "ALLIANCE ONE," Defendants

              provided their agents with their apparent authority to

              collect debts on their behalf?

              and

              (h.) Whether the Defendants ratified, "ALLIANCE

              ONE's," alleged illegal acts?

                         CAUSES OF ACTION
           COUNT I-VIOLATION OF THE TCPA: 47 U.S.C. § 227(b):
                      PRE-RECORDED MESSAGES


55.   The Plaintiff re-alleges and incorporates the foregoing allegations contained

      in, 1through54, as set forth fully in this Complaint.

56.   The TCPA makes it unlawful to initiate any telephone call, to any residential

      or cell phone telephone line, using an ATDS, artificial or prerecorded voice

      or to deliver any debt collection, message, advertisement or solicitation of

      any kind without prior expressed written consent of the called party being

      dialed.

February 15, 2019                Summons & Complaint             Violation of 47 USCA § 227
       Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 27 of 29
Case No.                        Brodsky v. Alliance One                   Page 22 of 24

                       \                                     i
57.   The Plaintiff alleges that the DEFENDANTS jointly engaged in an illegal

      telemarketing scheme, thereby violating of the provisions set forth within the

      TCPA's prohibition against telemarketing using anATDS.

58.   The Plaintiff alleges that such violations of the TCPA were both willful and

      negligent.

59.   As a result of the Defendants willful actions, the Plaintiff is thereby

      entitled to having his rights, status, and legal relations relating to the

      DEFENDANTS' use of tele-marketing using anATDS determined under the

      TCPA through these actions.

       COUNT II -- INJUNCTIVE RELIEF TO BAR FUTURE TCPA
                                    VIOLATIONS
60.   The Plaintiff re-alleges and incorporates the foregoing allegations as set

      forth within, 1through59, of this Complaint.

61.   The TCPA expressly authorizes the Court to issue injunctive relief against

      the DEFENDANTS to prevent further violations of the TCPA from being

      inflicted against the Plaintiff.

62.   The Plaintiff, respectfully petitions the Court to order the DEFENDANTS,

      including but not limited to their employees, agents, or other affiliates of

      both, "ALLIANCE ONE," and "TELEPERFORMANCE," to immediately

February 15, 2019                Summons & Complaint         Violation of 47 USCA § 227
       Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 28 of 29
Case No.                       Brodsky v. Alliance One                    Page 23 of 24


      CEASE & DESIST, from engaging in any further un::;v1icited tele-marketing

      telephone calls from being directed towards the Plaintiff and others similarly

      situated thereby preventing further violations of the, TCPA.

63.   WHEREFORE, the Plaintiff, respectfully requests the Court to enter a

      judgment for each count in his favor, thereby providing the fallowing relief:

             (a)    As to Count I, statutory damages of $500 per

                    violation, or up to $1,500 per violation if proven to

                    be willful; and punitive damages as the Court see's

                    fit''

            (b)     As to Count II, a permanent injunction prohibiting

                    the Defendants, including but not limited to, their

                    employees, agents, or other affiliates, to

                    immediately CEASE from engaging in any further

                    erroneous debt collection calls to the Plaintiff in

                    violation of the TCPA;

            (c)     Any other punitive relief the Court finds just and

                    proper;




February 15, 2019               Summons & Complaint         Violation of 47 USCA § 227
       Case 2:19-cv-00127-JNP Document 3 Filed 02/27/19 Page 29 of 29
Case No.                          Brodsky v. Alliance One                  Page 24 of 24


                                      JURY DEMAND

      The Plaintiff demands a trial by jury in conjunction with the Constitution, of

      all claims set forth by the Plaintiff that are in front of this Court.



      D'C:::'y 15, : : a t Great Neck, New York

                          --·--·· ·····   -----
      Jay Brodsl    on behalf of     ~roSe




February 15, 2019                  Summons & Complaint        Violation of 47 USCA § 227
